Exhibit 10.16


 
ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT, dated as of December 20, 2011 (this “Agreement”), by
and among Cyclone Power Technologies, Inc., a Florida corporation  (“Purchaser”)
and its permitted assigns, Advent Power Systems, Inc., a Florida corporation
(“Seller”) and Dr. Phillip Myers, the majority beneficial shareholder of Seller
(“Shareholder”).
 
R E C I T A L S:
WHEREAS, Seller owns and operates a technology licensing and government
contracting company, including having a License Agreement with the Purchaser and
a Phase 1 development contract with the U.S. Army (the “Business”); and
 
WHEREAS, upon the terms and conditions set forth herein, Purchaser desires to
purchase substantially all of the assets of Seller, and Seller desires to sell
such assets and have Purchaser assume certain of the liabilities of Seller, in
each case relating to the Business; and
 
WHEREAS, the parties intend and desire that this transaction constitutes a
business combination and tax-free reorganization under the IRS Code, and shall
cooperate to take all such actions necessary to accomplish such treatment.
 
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, Purchaser, Seller and Shareholder
hereby agree as follows:
 
I.
PURCHASE AND SALE OF ASSETS
 
A.           Assets Being Sold.  Upon the terms and subject to the Conditions to
Closing (as defined in Section 3.4 below), Seller is selling, conveying,
assigning and transferring to Purchaser, and Purchaser is purchasing and
acquiring from Seller, all of Seller’s right, title to and interest in all of
the properties, rights and assets of Seller, wherever situated, of every kind,
nature and description, tangible or intangible, constituting part of the
Business, whether arising by contract, law or otherwise, except for the Excluded
Assets (as hereinafter defined), all as the same shall exist on the Closing Date
(such assets being referred to collectively as the “Assets”), including, without
limitation, the following:
 
a.           all accounts receivable (“Accounts Receivable”) due in connection
with the Business, as specifically listed in Schedule 1.1(a);
 
b.           each contract, agreement, commitment or arrangement of any kind
that is specifically set forth on Schedule 1.1(b) hereto (the “Assigned
Contracts”); and
 
c.           all lists, mailing lists, documents, information and records
(whether in printed form or computer or other electronic media) related, in each
case, to past, present and prospective customers of the Business;
 
 
 

--------------------------------------------------------------------------------

 
 
d.           copies of all existing files, accounting records, correspondence,
internal reports and contractual documents related to the Business, including
databases and records, whether in printed form or electronic media;
 
e.           all intellectual property used in the Business, including, without
limitation, all trade names, trademarks, service marks, product names, brand
names, slogans and logos (the “Intellectual Property”); and
 
f.           all of the goodwill and going concern value related to the
Business.
 
B.           Assumed Liabilities. On the Closing Date, Purchaser agrees to
assume, pay, perform and discharge or otherwise satisfy, as applicable, all
executory obligations of Seller arising from and after the Closing Date under
the Assigned Contracts, except for any obligations in respect of non-performance
or breach by Seller of any Assigned Contract, any Excluded Liabilities in
Section 1.3, and any items that are to be resolved prior to closing, as listed
in Section 3.4 Condition to Closing (the “Assumed Liabilities”).
 
C.            Excluded Liabilities.  Except for the Assumed Liabilities,
Purchaser is not assuming any liabilities of Seller of any nature whatsoever,
whether absolute, accrued, contingent or otherwise, disclosed or undisclosed,
and whether or not relating to the Assets, the Business, or any other business
of Seller, including, without limitation those listed on Schedule 1.3 (the
“Excluded Liabilities”).
 
II.
PURCHASE PRICE AND PAYMENT
 
A.           Purchase Price.  In consideration of the sale, transfer, conveyance
and assignment of the Assets by Seller to Purchaser, Purchaser hereby agrees to
assume the Assets and Liabilities on the Closing Date and to pay to Seller One
Million Five Hundred Thousand (1,500,000) shares of Cyclone common stock.
 
2.2          Claw-Back. Within twelve (12) months of Closing, in the instance
that the Army Contract is terminated or revised downward in price by the Army
prior to its full completion, a proportion of the 1,500,000 shares shall be
subject to a “claw-back” provision. The total amount of the claw back shall
equal 75% of the total common shares issued (i.e., 1,125,000 shares), which
shall be forfeited pro-rata against the total amount of the Army Contract that
has been unbilled as of the date the Closing versus the date of such termination
or revision, if any, by the Army.  For example, if the Army Contract is reduced
in value by $500,000, or terminated with $500,000 left of unbilled revenue, and
the total value of the contact is $1 million at the time of Closing, then
562,500 shares shall be forfeited (50% of 75% of the total shares issued). The
share certificates shall contain a special legend allowing the Purchaser to have
the right to contact the transfer agent directly, and provide instructions to
cancel said shares upon this occurrence.


2.3          Leak-Out. The Shareholder agrees that he shall not sell more than
200,000 shares of the common stock issued to him in connection with this
Agreement per month, during the first two years after Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
III.
CLOSING
 
A.           Closing Date.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur at the office of the Purchaser on or
before January 15, 2012 (the “Closing Date”), unless extended by agreement of
the parties.
 
B.            Deliveries by Seller and the Company.  At the Closing, Seller and
the Shareholder shall execute and deliver to Purchaser the following:
 
g.           a Bill of Sale, Assignment and Assumption in the form of Exhibit
A hereto (the “Bill of Sale”);
 
h.           the Consulting Agreement by and between Purchaser and the
Shareholder in the form of Exhibit B attached hereto (the “Consulting
Agreement”);
 
i.            an Accredited Investor representation, or a similar
representation, for purposes of Securities Act compliance from each shareholder
of Seller; and
 
(d)         a representation letter of “no material change” from Seller and
Shareholder, and such other documents as may be necessary to effect the
consummation of the transactions contemplated by this Agreement.
 
C.           Deliveries by Purchaser.  At the Closing, Purchaser shall execute
and deliver or cause to be executed and delivered to Seller the following:
 
j.           the shares of common stock Purchase Price;
 
k.           the Consulting Agreement; and
 
l.           such other documents as may be necessary to effect the transaction
contemplated by the Agreement.
 
D.           Conditions to Closing. As conditions for Purchaser to close this
Agreement, Seller and Shareholder shall cause the following to occur:
 
(a)         Seller’s Subcontractor Agreement with Belaire/Ziph shall be
terminated in writing signed by all parties, and all future contractual charges
invoiced to Seller after November 30, 2011 shall be cancelled (invoices prior to
that time shall be assumed by Purchaser).
 
(b)         Seller shall provide a letter from Venture Management Services
agreeing as to the amounts owed under their Advent representation agreement,
which shall be payable over time and on terms satisfactory to Purchaser.
 
(c)         Seller’s Exclusive Representation Agreement with MEO Products Ltd.
shall be terminated in writing signed by all parties, to be replaced with a
non-exclusive representation agreement between MEO and Purchaser, in a form
agreeable to both parties.
 
 
 

--------------------------------------------------------------------------------

 


(d)         Seller’s Consulting and Distributorship Agreement with Greenglow
Technologies, Inc. shall be terminated in writing signed by all parties.
 
(e)         Seller will provide separate letters from James Moden, Fisher
Electric and Electro-Mechanical Associates, acknowledging that payments
currently due under their respective invoices shall not be payable from
Purchaser until such time that Purchaser receives payment from the Army.
 
(f)          Seller shall provide notice to the Army, per section of I-99 of the
Army Contract, of a change in ownership, and the Army/DOD shall provide consent
to the transaction if required.
 


IV.
REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER
 
Seller and Shareholder, jointly and severally, hereby represent and warrant to
Purchaser:
 
A.           Organization and Authority.
 
(a)         Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and has the full corporate
authority and power to carry on the Business, to enter into this Agreement and
all of the additional agreements to which Seller is a party (“Seller's
Additional Agreements”) and to carry out the transactions contemplated hereby
and thereby.
 
(b)         The Shareholder list provided is complete and accurate as of the
date of signing, and will be updated prior to Closing.
 
(c)         This Agreement and Seller's Additional Agreements have been duly and
validly authorized and approved by all requisite actions of Seller and
Shareholder and constitute valid and legally binding obligations of each of
Seller and Shareholder, enforceable in accordance with their respective terms.
 
B.           No Conflicts.  Neither the execution, delivery or performance of
this Agreement or Seller's Additional Agreements, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance with the terms and
provisions hereof or thereof: (a) will contravene any provision of any
applicable law, statute, rule or regulation, or any judgment, decree, franchise,
ruling, order or permit of any court or governmental authority applicable to
Seller or Shareholder, (b) will conflict or be inconsistent with the Articles of
Incorporation or Bylaws of Seller, (c) will conflict or be inconsistent with or
will result in a breach of or constitute a default (or with notice or lapse of
time or both, constitute a default) under any contract to which  Seller or
Shareholder is a party or by which any of the Assets is bound, or (d) will
result in the creation of or imposition of (or obligation to create or impose)
any lien, security interest, pledge, charge, claim or encumbrance of any kind
(“Lien”) upon any of the Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
C.           No Consents.  No order, consent, approval, license, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority or any third party is required to
authorize, or is required in connection with, the execution, delivery or
performance by Seller or Shareholder of this Agreement or any of the Additional
Agreements.
 
D.           Title to and Condition and Sufficiency of Assets.  Seller has, and
is transferring to Purchaser hereunder, good, valid and marketable title to all
of the Assets, free and clear of any and all Liens. The Assets comprise all of
the assets, properties, and rights of every type and description, real, personal
and mixed, tangible or intangible, used or employed by Seller in operating the
Business or otherwise necessary for the Business as operated by Seller. None of
the Assets is used by Seller, Shareholder or any third party in connection with
any operation or business other than the Business.
 
E.           Absence of Certain Changes.  The Business has been operated in the
ordinary course and consistent with past practice and, in any event, there has
not been: (a) any material adverse change in the business, condition (financial
or otherwise), operations, results of operations or prospects of the Assets or
the Business; (b) any loss or, to the best knowledge of Seller and Shareholder,
threatened or contemplated loss, of business of any customers or suppliers of
the Business which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on the Business; (c) any loss,
damage, condemnation or destruction to any of the properties of Seller used in
the Business (whether or not covered by insurance); (d) any borrowings by Seller
other than trade payables arising in the ordinary course of the Business and
consistent with past practice; or (e) any sale, transfer or other disposition of
any of the Assets, other than in the ordinary course of the Business and
consistent with past practice.
 
F.           Litigation.  There are no lawsuits, inquiries, proceedings or
investigations pending or, to the best of Seller's and Shareholder’s knowledge,
threatened before any court or governmental or administrative body or agency
against Seller or Shareholder related to (i) the transactions contemplated by
this Agreement or the Additional Agreements, or (ii) the Business or any of the
Assets, nor, to the best of Seller's or Shareholder’s knowledge, are there any
facts which would provide a basis for any such lawsuit, inquiry, proceeding or
investigation. None of the Assets or the Business is subject to any judgment,
order or decree entered in any lawsuit or proceeding.
 
G.           Contracts.  Schedule 1.2 hereto sets forth a list of all Assigned
Contracts, and all other agreements, leases, licenses, permits, commitments and
arrangements of Seller related to the Business (the “Contracts”). Seller has not
obtained any letter of credit for, or given any irrevocable power of attorney to
(in each case, relating to the Business), any third party for any purpose
whatsoever, in each case, that is outstanding or in effect on the Closing
Date.  Seller and Shareholder are not in or alleged to be in default, nor is any
other party in or alleged to be in default, nor to the best of Seller’s and
Shareholder’s knowledge is there any basis for any claim of default by Seller or
any other party, under any of the Assigned Contracts and no event has occurred
and no condition or state of facts exists which, with the passage of time or the
giving of notice or both, would constitute such a default or breach by Seller or
Shareholder, any other party thereto or any other party.  All of the Assigned
Contracts are in full force and effect, will continue in full force and effect
after the Closing and may be transferred to Purchaser pursuant to this
Agreement, in each case without breaching the terms thereof or resulting in the
forfeiture or impairment of any rights thereunder and without the consent,
approval or act of, or making of any filing with, any third party, except notice
of change in control required by the Army Contract. Seller has not received any
notice of the intention of any party to terminate, or substantially reduce the
volume of its purchases, sales, products or advertisements under, any Assigned
Contract.
 
 
 

--------------------------------------------------------------------------------

 
 
H.           No Brokers.  Neither Seller nor Shareholder has incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
or commissions in connection with the execution and delivery of this Agreement
and the Additional Agreements or the transactions contemplated hereby or
thereby.
 
I.            Financial Statements: Books and Records. Seller has delivered to
Purchaser true and correct copies of the financial books and records of Seller,
which are complete and correct in all material respects and have been maintained
in accordance with sound business practices consistent with industry standards.
 
J.            Accounts Receivable/Accounts Payable.  Schedule 1.1 hereto sets
forth a true and correct listing, description and aging report of the Accounts
Receivable and Accounts Payable of the Business included in the Assets as of the
November 30, 2011 and then as of the close of business on the Closing
Date.  None of such Accounts Receivable have been collected subsequent to the
date of the aging report.  The Accounts Receivable and Accounts Payable
reflected on Schedule 1.1 are true and valid obligations arising from sales
actually made or services actually performed in the ordinary course of the
Business and owed to or from Seller in respect of the Business by/to third
parties not affiliated with Seller. Seller has not permitted or agreed to any
extension in the time for billing or payment of any such Accounts Receivable
other than in the ordinary course of the Business and consistent with past
practice. The Accounts Receivable are collectible.
 
K.           Undisclosed Liabilities.  Except for the Assumed Liabilities,
neither the Business nor any of the Assets is subject to any liabilities or
obligations of any nature, whether absolute, accrued, contingent or otherwise,
and whether due or to become due, that will survive the Closing.  Other than the
Assumed Liabilities, Purchaser shall have no obligation of any kind with respect
to any liability of Seller, whether or not relating to the Business,
notwithstanding any disclosure thereof.
 
L.           Compliance with Laws.  Neither Seller nor Shareholder is in
violation of any applicable federal, state or local law, rule, regulation or
ordinance including, without limitation, environmental laws, or any judgment,
writ, decree, injunction order or any other requirement of any court or
governmental agency or authority in any manner relating to the Business, nor has
Seller or Shareholder received any notice alleging any such violation.
 
M.           Taxes.  Seller has filed or will file prior to Closing all tax
returns of any kind required to be filed and has paid all taxes and other
charges due or claimed to be due with respect to the Business to any federal,
state, local or foreign taxing authorities.  There are no Liens for taxes upon
any of the Assets and there are no claims asserted for taxes against Seller or
any Shareholder with respect to any of the Assets, except for taxes due but not
yet payable. Prior to Closing, Seller will prepare and file Seller’s federal
income tax return for the fiscal year ended March 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
N.           Disclosure.  No representation or warranty of Seller or Shareholder
contained in this Agreement or any of the Additional Agreements and no statement
contained in any certificate, Schedule, Exhibit or other document furnished to
Purchaser in connection with this Agreement contains any untrue statement of a
material fact, or to the best of Seller’s or Shareholder’s knowledge, omits to
state a material fact necessary to make the statements herein or therein not
misleading.
 
V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller and Shareholder that:
 
A.           Organization and Authority of Purchaser.  Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida. Purchaser has the authority and power to carry on its
business, to enter into this Agreement and the Additional Agreements to which
Purchaser is a party, and to carry out the transactions contemplated hereby and
thereby.  This Agreement and the Additional Agreements to which Purchaser is a
party have been duly and validly authorized and approved by all requisite
company action of Purchaser and are valid and legally binding obligations of
Purchaser, enforceable in accordance with their respective terms.
 
B.           No Conflicts.  Neither the execution, delivery nor performance of
this Agreement or the Additional Agreements to which Purchaser is a party, nor
the consummation of the transactions contemplated herein and therein, nor
compliance with the terms and provisions hereof or thereof: (a) will contravene
any provision of any applicable law, statute, rule or regulation, or any
judgment, decree, franchise, order or permit applicable to Purchaser, (b) will
conflict or be inconsistent with the Articles of Incorporation or Bylaws of
Purchaser, or (c) will conflict or be inconsistent with or will result in a
breach of or constitute a default under, any contract or instrument to which
Purchaser is a party.
 
C.           No Consents.  No order, consent, approval, license, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or is required
in connection with, the execution, delivery and performance by Purchaser, as
applicable, of this Agreement or the Additional Agreements to which Purchaser is
a party.
 
D.           No Litigation.  There are no pending lawsuits or, to the best of
Purchaser's knowledge, any threatened lawsuits against Purchaser related to this
Agreement or the Additional Agreements to which Purchaser is a party.
 
E.           No Brokers.  Purchaser has not incurred any obligation or
liability, contingent or otherwise, for brokers' or finders' fees or commissions
in connection with the transactions contemplated by this Agreement or the
Additional Agreements to which Purchaser is a party.
 
 
 

--------------------------------------------------------------------------------

 
 
VI.
FURTHER AGREEMENTS OF THE PARTIES
 
A.           Expenses.  Purchaser and Seller and Shareholder shall bear their
own respective expenses incurred in connection with this Agreement and the
Additional Agreements, and in connection with all obligations required to be
performed by each of them under this Agreement and the Additional Agreements
except as may otherwise be provided herein or therein. In the instance an audit
of Seller is required for purposes of Securities Exchange Commission disclosure,
such expenses shall be paid by the Shareholder up to a maximum of $3,000.
 
B.           Cooperation after Closing.  From time to time after the Closing, at
Purchaser's request and without further consideration, Seller and Shareholder
will execute and deliver such other instruments of sale, transfer, conveyance
and assignment and take such action as may be reasonably necessary in order to
more effectively transfer, convey and assign to Purchaser, and to confirm
Purchaser's good, valid and marketable title to, the Assets (including, without
limitation, Purchaser’s enjoyment of all rights and benefits under all Assigned
Contracts), free and clear of all Liens.  Moreover, if Seller shall receive
payment of any Accounts Receivable purchased by Purchaser hereunder, Seller
shall hold such funds in trust for and shall promptly remit them to Purchaser.
 
C.           Sales, Use and Transfer Taxes.  Seller shall pay all transfer,
documentary, sales, use, stamp, registration and other taxes and fees payable in
connection with the transactions contemplated by this Agreement, if any, and
shall file when due all necessary tax returns and other documentation in
connection therewith, and, if required by applicable law, Purchaser shall, and
shall cause its affiliates to, join in the execution of any such properly
completed tax returns and other documentation.
 
D.           Books and Records.  On the Closing Date, Seller shall transfer to
Purchaser copies of all tangible contracts, documents, books, records, files and
other data necessary to operate the Business and shall retain no copies thereof,
except that Seller may retain copies of the books and records of the Business
only as required in connection with (a) the preparation of Seller's financial
statements and Seller's tax returns and (b) any litigation of Seller. Seller
shall not otherwise use or disclose such information to any third party, except
as required by law.  After the Closing Date, Purchaser shall grant Seller
reasonable access to the books and records of the Business only for Seller's
tax, financial and litigation purposes and on reasonable prior notice and during
Purchaser's regular business hours. Notwithstanding the foregoing, in no event
shall Purchaser be required to retain such books and records for a period in
excess of three years from the Closing Date.
 
VII.
INDEMNIFICATION
 
A.           Survival.  All of the provisions of this Agreement shall survive
the Closing indefinitely, except that the representations and warranties of
Seller and Shareholder, on the one hand, and the representations and warranties
of Purchaser, on the other hand, shall survive until the one-year anniversary of
the Closing Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Indemnity by Seller and Shareholder.  Seller and Shareholder,
jointly and severally shall indemnify Purchaser and hold Purchaser and
Purchaser's managers, members, officers and employees (collectively, the
“Seller-Indemnified Parties”) harmless against and in respect of any and all
damages, losses, claims, penalties, liabilities, costs and expenses (including,
without limitation, all fines, interest, reasonable and actual legal fees and
expenses and amounts paid in settlement), that arise from or relate or are
attributable to (and without giving effect to any tax benefit to the indemnified
party) (a) any material misrepresentation by Seller or Shareholder or breach of
any warranty by Seller or Shareholder in this Agreement or in any of Seller's
Additional Agreements; (b) any breach of any covenant or agreement on the part
of Seller or Shareholder in this Agreement or in any of Seller's Additional
Agreements; (c) any Excluded Liabilities and, for avoidance of doubt, any
obligations and liabilities of Seller directly attributable to the Business and
payable by Seller for any period prior to the Closing Date, except for any
Assumed Liabilities; (d) liabilities of Seller for any tax of any kind,
including, but not limited to, Federal, State, local or foreign income, sales
and use taxes, excise taxes, payroll taxes or transfer or other taxes, interest
or penalties; (e) any liability arising under applicable environmental laws,
rules and regulations arising from the operation of the Business; and (f) any
agreements, contracts, negotiations or other dealings by Seller with any third
party concerning the sale of the Business.
 
C.           Purchaser's Indemnity.  Purchaser shall indemnify Seller and
Shareholder and hold Seller and Shareholder, their affiliates and all of their
respective officers, directors and employees (collectively, the
“Purchaser-Indemnified Parties”) harmless against and in respect of any and all
damages, losses, claims, penalties, liabilities, costs and expenses (including,
without limitation, all fines, interest, reasonable and actual legal fees and
expenses and amounts paid in settlement), that arise from or relate or are
attributable to (and without giving effect to any tax benefit to the indemnified
party): (a) any material misrepresentation by Purchaser or breach of any
warranty by Purchaser in this Agreement or in any of the Additional Agreements
to which Purchaser is a party; (b) any breach of any covenant or agreement on
the part of Purchaser in this Agreement or any of the Additional Agreements to
which Purchaser is a party; (c) the Assumed Liabilities; and (d) all obligations
and liabilities arising from the conduct of the Business following the Closing
except as expressly retained by Seller pursuant to the provisions of this
Agreement.
 
D.           Notice to Indemnitor; Right of Parties to Defend.  Promptly after
the assertion of any claim by a third party or occurrence of any event which may
give rise to a claim for indemnification from an indemnifying party
(“Indemnitor”) under this Article VII, an indemnified party (“Indemnitee”) shall
notify the Indemnitor in writing of such claim.  The Indemnitee shall have the
right to assume the control and defense of any such action, provided that
Indemnitor may participate in the defense of such action, select counsel and
experts, subject to the Indemnitor's reasonable direction and at Indemnitee's
sole cost and expense.  The party contesting any such claim shall be furnished
all reasonable assistance in connection therewith by the other party and be
given full access to all information relevant thereto.  In no event shall any
such claim be settled without the Indemnitor's consent. To the extent that any
setoff or financial charge is asserted by the Purchaser against the Seller, no
such claim shall be settled without the Seller's consent, which consent shall
not be unreasonably withheld or delayed.
 
 
 

--------------------------------------------------------------------------------

 
 
VIII.
MISCELLANEOUS
 
A.           Notices.  All notices, requests, demands, instructions and other
communications hereunder shall be in writing and shall be delivered to each
party hereto, mailed by registered or certified mail, return receipt requested,
sent by documented overnight delivery service or, to the extent receipt is
confirmed, telecopied to the parties at the following addresses (or to such
other address as a party may have specified by notice given to the other party
pursuant to this Section 8.1):
 
If to Seller and Shareholder, to:
Dr. Phillip Myers
2904 Victoria Place, C2
Coconut Creek, FL 33066
 
If to Purchaser, to:
Cyclone Power Technologies, Inc.
601 NE 26th Ct.
Pompano Beach, FL 33064
Attn: Christopher Nelson
President and General Counsel

 
B.           Entire Agreement.  This Agreement, and the agreements, and
instruments referred to in this Agreement, constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings between the parties with respect to their
respective subject matter.
 
C.           Amendment; Waiver.  No provision of this Agreement may be amended
or modified except by an instrument in writing signed by both parties
hereto.  No waiver of any breach or default hereunder shall be considered valid
unless in writing and signed by the party giving such waiver, and no such waiver
shall be deemed a waiver of any subsequent breach or default of the same or
similar nature.
 
D.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each party hereto, its legal successors and permitted
assigns, provided, however, that no party shall have the right to assign this
Agreement, in whole or in part, without the prior written consent of the other
parties, except that Purchaser may assign its rights under this Agreement to an
affiliate and/or subsidiary company without the prior written consent of Seller.
 
E.           Headings.  The section and paragraph headings contained herein are
for the purpose of convenience only and are not intended to define or limit the
contents of said sections and paragraphs.
 
F.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be deemed an original, and each party thereto may become a party
hereto by executing a counterpart hereof.  This Agreement and any counterpart so
executed shall be deemed to be one and the same instrument. The exchange (by
facsimile) of facsimile copies of executed counterparts of this Agreement shall
be deemed execution and delivery thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
G.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida (without
regard to conflicts of law principles thereof or of any other State).
 
H.           Venue; Jurisdiction; Attorney’s Fees.  In the event of any suit,
action or otherwise under this Agreement or otherwise each party hereby
irrevocably agrees only to bring a proceeding in any applicable court sitting in
Broward County, Florida. Each party to this Agreement hereby irrevocably waives,
to the fullest extent permitted by law, any objections which they may now have
or hereafter have to the laying of any such proceeding brought in an
inconvenient form. The prevailing party in any such action shall be entitled to
receive attorneys’ fees and costs at both the trial and appellate level.
 
I.           Severability.  Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
 
J.           Schedules and Exhibits; Certain Interpretive Matters. The Schedules
and Exhibits referred to herein shall be construed with and as an integral part
of this Agreement to the same extent as if they were set forth verbatim herein.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
 

    SELLER:
 
ADVENT POWER SYSTEMS, INC.
 
By: /s/ Phillip Myers          
Dr. Phillip Myers, CEO
 
 
SHAREHOLDER:
 
/s/ Phillip Myers        
Dr. Phillip Myers
 
 
PURCHASER:
 
CYCLONE POWER TECHNOLOGIES, INC.
 
By: /s/ Harry Schoell          
Name: Harry Schoell
Title: CEO

 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(a)
 
Accounts Receivable / Accounts Payable
 
 
CONTRACTOR/
CONSULTANT
 
Total Billing as
of 11.30.2011
   
Portion
Due Seller
               
Dr. Phillip Myers
    33,900       33,900  
Labor Overhead @ 22.65%
    7,678       7,678  
Total Labor + Labor O/H
    41,578       41,578                    
Other Contractors & Consultants
               
Allyn Armstrong
    2,700                            
Cyclone Power
    234,843                            
Richard Belaire
    7,410                            
Benjamin Ziph
    26,075                            
Fisher Electric
    26,400                            
James Moden
    186                            
Electro-Mechanical
    6,680                            
Total Consultant & Sub-contractors
    345,872          
Applicable O/H Rate
    67,272 *     13,000  
Total Contract Billings as of 11.30.11
    413,144                            
Total due Seller/Shareholder
            54,578                    

* $54,272 shall be payable to Cyclone
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(b)
 
Assigned Contracts
 
 
 
(a)
Award/Contract with U.S. Army Contracting Command CCTA-ASGA, dated June 28, 2011
(the “Army Contract”).

 
 
(b)
Subcontractor Agreements with James R. Moden Inc, Fisher Electric and
Electro-Mechanical Associates, Inc.

 
 
(c)
Technology License Agreement, and all amendments thereto, with Cyclone Power
Technologies.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.3
 
Excluded Liabilities
 
(a)
Approximately $670,000 owed to Dr. Phillip Myers and/or Advent International
Management, for deferred salary and other expenses.

 
(b)
Approximately $13,000 balance on credit cards held by Dr. Myers, for expenses of
Advent.

 
(c)
Approximately $55,000 in cash reimbursement owed to Dr. Myers.

 
(d)
Approximately $1,200 owed to Advent’s accounting firm.

 
(e)
Any liabilities that shall be removed, amended or renegotiated prior to closing
by Seller/Shareholder, as listed in Section 3.4 – Conditions to Closing

 
(f)
Any liabilities in respect of any tax of any kind, including, without
limitation, Federal, state, local or foreign income tax or transfer tax, sales
and use taxes, excise taxes, payroll taxes, escheat or unclaimed property, and
other taxes, interest or penalties incurred prior to Closing;

 
(g)
Any liability for legal, accounting or brokers' fees incurred in connection with
the negotiation of this Agreement or the consummation of the transactions
contemplated hereby;

 
(h)
Any indebtedness of Seller or any obligations of Shareholders or other
affiliates;

 
(i)
Any liabilities associated with any claims against or threatened against or
litigation or threatened litigation of Seller or Shareholder or other
affiliates, whether in connection with the Business or otherwise;

 
(j)
Any liability, contractual obligation or otherwise owing by Seller or
Shareholder to any present or former shareholder or other affiliate of Seller;

 
(k)
Any obligations in respect of Seller's or its affiliates’ bank accounts.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Bill of Sale
 
 
 
To be provided at Closing
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Consulting Agreement
 
CONSULTING AGREEMENT
 
This Consulting Agreement, dated as of January ___, 2012, is between Dr. Phillip
Myers (the “Consultant”) and Cyclone Power Technologies, Inc., a Florida
corporation located at 601 NE 26th Ct., Pompano Beach, FL 33064 (the “Company”).
 
WHEREAS, the Consultant has considerable expertise and experience in the
technical and business administration of government contracts, as well as the
ability and contacts to locate and win additional awards and contracts with the
Department of Defense and other similar agencies in Europe, Israel and other
locations, and the Company requires such services in the growth and development
of its business.
 
NOW THEREFORE, the parties hereby agree as follows:
 
1.            Responsibilities.


(a)           Consultant shall assist the Company in technical management and
business administration of the Company’s contract with the U.S Army/TACOM (the
“Army Contract”), which it has recently acquired by virtue of a business
combination with Consultant’s company, Advent Power Systems.


(b)           Consultant shall assist the Company with the contracting process
of transitioning the Army Contract into a Phase II contract, including finding
Congressional, military and industry support for the Phase II award,
understanding that such transition cannot be guaranteed.


(c)           Consultant shall assist the Company in procuring additional
military and governmental contracts with the U.S. DOD and other similar agencies
in Europe, Israel and other nations throughout the world, where Consultant has
built contacts and associations over the last 20 years.


(d)           Consultant shall assist the Company in finding private capital,
including accredited individual and institutional equity investors.


(e)           Consultant shall assist the Company in finding industrial and
commercial partners for the licensing, manufacturing and/or distribution of the
Company’s engine technology.


(f)           Consultant shall spend such hours at the office of the Company as
required to complete his duties in a diligent manner. The Consultant shall
report directly to the Company’s President, Christopher Nelson.


(g)           The Term of this Agreement shall be 12 months. This Agreement may
be terminated immediately by Company should the Consultant breach the terms
hereof
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Consideration. For his duties hereunder, the Consultant shall
receive the following compensation:


(a)           With respect to ongoing oversight of the Army Contract, the
Consultant shall bill the Company $100/hr for work performed, not to exceed 30
hours per month, for the first three (3) months of this Agreement.


(b)           Consultant shall also receive $8,333 per month, starting in the
month that the Army commences payments to the Company under the Army Contract,
for 12 months (the “Monthly Fee”). Payment may be delayed by the Company should
Army payments be delayed, and are subject to a reduction per Section 2(f) below.


(c)           Consultant shall receive 50,000 shares of common stock, issuable
25,000 upon signing and 25,000 six months later


(d)           Consultant shall receive Warrants to purchase 500,000 shares of
Cyclone common stock at anytime within 5-years of issuance, at a 20% premium
over the market price of Cyclone’s common stock as of the date of signing. The
shares underlying the Warrants will have piggy-back registration rights, and are
subject to a reduction per Section 2(f) below. The Warrants may be exercised in
whole or in part in minimum amounts of 50,000 shares.


(e)           The Consultant shall be reimbursed for any non-recurring expenses
he incurs on behalf of the Company. Travel and lodging for meetings with the
Army shall be borne by the Consultant. All other reimbursable expenses must be
pre-approved by the Company.


(f)           Within twelve (12) months of signing of this Agreement, in the
instance that the Army Contract is terminated or revised downward in price by
the Army prior to its full completion, a portion of the Consultant’s Monthly Fee
(Section 2(b) above) and Warrants (Section 2(d) above) shall be terminated. The
total amount of the termination shall equal 75% of the total Monthly Fee and
Warrants issued, which shall be forfeited pro-rata against the total amount of
the Army Contract that has been unbilled as of the date this Agreement versus
the date of such termination or revision, if any, by the Army.  For example, if
the Army Contract is reduced in value by $500,000, or terminated with $500,000
left of unbilled revenue, and the total value of the contact is $1 million at
the time of this Agreement, then 187,000 Warrants and $37,500 of the Monthly Fee
will be forfeited (50% of 75% of the total of each).


2.            Covenants.  The Consultant hereby agrees as follows:


(a)           Confidentiality.  The Consultant hereby covenants and agrees that
he will not at any time during the term of this Agreement and for five (5)
hereafter, directly or indirectly, whether on his own behalf or on behalf of any
other person or entity, without the written consent of the Company, use or
disclose, divulge or communicate to any person, firm, corporation, or other
entity, in any manner whatsoever, any confidential information acquired by
Consultant in the course of his association with the Company.  For purposes of
this paragraph, "confidential information" shall not be deemed to include (i)
information disclosed by Consultant as necessary in the ordinary course of
performing transition-related services for the Company, (ii) information that is
in the public domain (other than information in the public domain as a result of
a violation of this provision by Consultant), (iii) information that Consultant
can demonstrate was acquired outside of such party's affiliation with
the  Company from a third party in rightful possession of such information and
who was not prohibited from disclosing such information, or (iv) information the
disclosure of which is required by law or court order.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Work Product. Consultant agrees that any inventions, ideas,
Confidential Information, or copyrightable or patentable subject matter in whole
or in part conceived or made by him during or after the term of his engagement
with Company which are made through the use of any of Company’s Confidential
Information or any of Company’s equipment, facilities or time, or which result
from any work performed by Consultant for Company (collectively, “Work
Product”), shall belong exclusively to Company and shall be considered part of
the Confidential Information (as the case may be) for purposes of this
Agreement.
 
(c)           Non-Compete.  For a period of five (5) years, Consultant shall not
perform the services provided hereunder for any other engine technology company
on a worldwide basis.  This covenant shall not keep the Consultant from
performing similar services for non-competing technologies and companies.
Further, as this covenant is being entered into in connection with an
acquisition of Consultant’s company, for which he has received equity in the
Company, the Consultant agrees that the term and scope of these restrictions are
fair and reasonable.


4.            Remedies.  In the event of a breach or threatened breach by the
Consultant of any of the provisions of this Agreement, the Consultant hereby
consents and agrees that the Company shall be entitled to pre-judgment
injunctive relief, temporary injunctive relief, or similar equitable relief
restraining the Consultant from committing or continuing any such breach or
threatened breach, without the necessity of showing any actual damage or that
money damages would not afford an adequate remedy and without the necessity of
posting any bond or other security.  The parties hereto hereby consent to the
jurisdiction of the state court of Broward County, Florida. Nothing herein shall
be construed as prohibiting the Company from pursuing any other remedies at law
or in equity which it may have.


5.            Indemnification.  The parties shall indemnify and hold harmless
the other party from and against any and all claims, damages, expenses
(including attorneys' fees) and amounts paid in settlement, litigation,
arbitration or otherwise (a “Claim”) actually and reasonably incurred by the
second party in connection with the investigation, defense, settlement or appeal
of any threatened, pending or completed Claim to which the second party was or
is a party or is threatened to be made a party.


6.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to any
conflict of law rule or principle that would give effect to the laws of another
jurisdiction.


7.            Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or when deposited in the United States mail, by registered or
certified mail or recognized overnight currier service, return receipt
requested, postage prepaid, addressed to the Company’s office, or to the last
address known for the Consultant.
 
 
 

--------------------------------------------------------------------------------

 


8.            Non-Transfer/Entire Agreement. This Agreement is not transferable
and shall be terminated upon the death or permanent incapacity of the
Consultant.  This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and, upon its effectiveness,
shall supersede all prior agreements, understandings and arrangements, both oral
and written, between the Consultant and the Company with respect to such subject
matter, except however, the terms of the Asset Purchase Agreement
contemporaneously signed by the Consultant shall remain in full force.


9.            Benefits; Binding Effect.  This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.


10.          Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections are
reduced to the had not been inserted. If such invalidity is caused by duration,
geographic scope or both, the otherwise invalid provision will be considered to
be reduced to a period or area which would cure such invalidity.


11.          Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
 
IN WITNESS WHEREOF, the undersigned have executed this Consulting Agreement as
of the date first above written.


 

   
CYCLONE POWER TECHNOLOGIES, INC.




By:                                                                
Harry Schoell, CEO




CONSULTANT

                                                                       
Dr. Phillip Myers
 

 
 
 